 


109 HR 4630 IH: To amend the David L. Boren National Security Education Act of 1991 to allow scholarship and fellowship recipients to work in a field of education if no position in the Federal Government relating to national security is available.
U.S. House of Representatives
2005-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4630 
IN THE HOUSE OF REPRESENTATIVES 
 
December 17, 2005 
Mr. Holt (for himself and Mr. Boren) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Select Committee on Intelligence (Permanent Select) and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the David L. Boren National Security Education Act of 1991 to allow scholarship and fellowship recipients to work in a field of education if no position in the Federal Government relating to national security is available. 
 
 
1.National security education program service agreementSection 802(b)(2) of the David L. Boren National Security Education Act of 1991 (50 U.S.C. 1902(b)(2)) is amended to read as follows: 
 
(2)will— 
(A)in the case of a recipient of a scholarship, not later than three years after the date of the recipient’s completion of the study for which scholarship assistance was provided under the program, work— 
(i)for not less than one year in a position in the Department of Defense, the Department of Homeland Security, the Department of State, or any element of the intelligence community that is certified by the Secretary as contributing to national security; 
(ii)if such recipient demonstrates to the Secretary of Defense that no position described in clause (i) is available, for not less than one year in a position in another department or agency of the Federal Government that is certified by the Secretary as contributing to national security; or 
(iii)if such recipient demonstrates to the Secretary of Defense that no position described in clauses (i) or (ii) is available, for not less than one academic year in a position in the field of education in a discipline related to studies supported under this section; or 
(B)in the case of a recipient of a fellowship, not later than two years after the date of the recipient’s completion of the study for which the fellowship assistance was provided under the program, work— 
(i)for not less than one year in a position in the Department of Defense, the Department of Homeland Security, the Department of State, or any element of the intelligence community that is certified by the Secretary as contributing to national security; 
(ii)if such recipient demonstrates to the Secretary of Defense that no position described in clause (i) is available, for not less than one year in a position in another department or agency of the Federal Government that is certified by the Secretary as contributing to national security; or 
(iii)if such recipient demonstrates to the Secretary of Defense that no position described in clauses (i) or (ii) is available, for not less than one academic year in a position in the field of education in a discipline related to studies supported under this section.. 
 
